Citation Nr: 0800648	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder claimed as secondary to service-connected post 
concussion migraine headaches.

2.  Entitlement to a rating in excess of 30 percent for post 
concussion migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in Milwaukee, Wisconsin, on a brokered basis for the RO in 
Chicago, Illinois, which denied service connection for 
depression and from a January 2004 rating decision which, in 
pertinent part, denied an increased rating for migraine 
headaches and denied service connection for depression on a 
secondary basis.  

The veteran's representative has argued that the veteran's 
employability has been adversely affected by the service-
connected headache disability.  For example, in the October 
2007, the representative argued that veteran's employability 
was in question due to his headaches.  Accordingly, the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b), is REFERRED to the 
RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. 
App. 413, 421 (1999).


The issue of an increased rating for post concussion migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's depressive disorder was not incurred during 
service and the preponderance of the evidence is against a 
causal or aggravation relationship to his service connected 
post concussion migraine headaches.




CONCLUSION OF LAW

A depressive disorder was not incurred in or as a result of 
the veteran's active duty service and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's depressive disorder claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2002 fully satisfied the duty to 
notify provisions for the first three elements for service 
connection on a direct basis.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A September 2003 
letter provided notice for the first three elements of 
service connection on a secondary basis.  Id.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the depression claim.  An 
October 2005 letter told him to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-121.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in October 2005, he 
was provided a year to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in October 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a medical examination to obtain an 
opinion as to whether his depression can be directly 
attributed to a service connected disability.  Further 
examination or opinion is not needed on the depression claim 
because, at a minimum, the preponderance of the competent 
evidence is that the claimed condition was not incurred 
during service and may not be associated with the veteran's 
service connected headache disability.  This is discussed in 
more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran claims to have a depressive disorder as a result 
of service or his service connected headache disability.  To 
afford the veteran every possible consideration, the Board 
will also consider direct service connection.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran has been diagnosed with depression, not otherwise 
specified, at a May 2006 VA examination, in addition to other 
diagnoses of depression occurring in his VA treatment 
records.  The veteran reported two attempts at suicide, most 
recently in August 2005.  The veteran described his heroin 
and alcohol use as beginning during service.  He reported 
that cocaine use beginning in the 1980's.  During testing, 
the veteran had difficulty with memory and concentration.  
The Board is satisfied by the evidence of a current 
diagnosis.  See id.  

The veteran indicated at his May 2006 VA examination that his 
depression began during service.  The veteran recounted that 
he had two events during service that caused his depression, 
the first being ordered to testify against a friend with 
threats from officers, and the second a sexual assault 
occurring shortly after the friend had left the service.  

The Board notes that the events recounted by the veteran are 
otherwise unsupported by the record.  The veteran's service 
medical records do not include any reference to these events.  
The veteran's post service treatment records are similarly 
empty of any mention of them, despite hundreds of pages worth 
of therapy notes.  The veteran was not treated for depression 
during service and, as will be discussed, there has been a 
clear connection made between service and the veteran's drug 
abuse.  

The veteran has sought treatment from VA for a substantial 
period.  Beginning in 1994, the veteran has been in and out 
of VA drug treatment programs and employment and housing 
assistance programs.  He has been evaluated many times in the 
ensuing years.  In that time, he received repeated diagnoses 
of drug depressive syndrome, drug withdrawal syndrome and 
various drug dependency diagnoses.  The Board has reviewed 
these records and found numerous opinions linking his 
depression to drugs, unemployment and homelessness.  The 
veteran has participated in several rehabilitation programs, 
aimed at returning him to employment and sobriety.  The 
records do not show that the veteran had depression 
associated with his headaches.  The record also indicates 
that his homelessness was a product of his drug abuse and not 
his migraine headaches.  In essence, the record points to 
ongoing depression as a result of drug use and its side 
effects, not military service.  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c). With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a appellant's own alcohol or drug abuse.  Moreover, § 8052 
also amended 38 U.S.C. § 105(a) to provide that, with respect 
to claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.

The veteran's description of depression beginning in service 
has been considered, but the lack of a contemporaneous record 
of depression in service and no indication of depression 
related to a source other than drugs in his VA treatment 
records outweigh his statements.  The Board finds that the 
preponderance of the evidence is against a finding of 
inservice incurrence.  The claim must fail on a direct basis.  
See Hickman, supra.  

Additionally, the presence of the veteran's alleged 
incurrence events such as threats from superiors and sexual 
assault raise the possibility of post traumatic stress 
disorder (PTSD), rather than depression.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The veteran has 
not, however, been diagnosed with PTSD, and development in 
accordance with 38 C.F.R. § 3.304(f) is not warranted.  

The veteran has also stated his contention that his 
depression is related to his headaches.  Service connection 
may also be established on a secondary basis for disability 
which is proximately due to, or the result of, a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The Court of Appeals for Veterans Claims has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

To develop competent evidence, the veteran was seen for a May 
2006 VA psychiatric examination.  The psychiatrist concluded 
that the depressive disorder was less likely than not caused 
by or aggravated by his headache disability.  Similarly, the 
Board's review of the veteran's VA treatment records reveals 
no signs of a relationship between his migraine headaches and 
his depression.  While the veteran may competently report 
feeling depressed regarding his headaches, whether the 
clinical depression he suffers is either caused or aggravated 
by his headaches falls within scope of a medical question 
requiring competent medical opinions.  As the competent 
medical opinions of record show no sign that the veteran's 
clinical depression is either caused or aggravated by his 
migraine headache disability, the Board finds that the 
preponderance of the evidence is against a relationship 
between the depression and a service connected disability.  
The claim must fail on secondary grounds.  See Allen, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a depressive disorder, 
claimed as secondary to service-connected post concussion 
migraine headaches, is denied.


REMAND

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in November 2003 and June 2006.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  The examinations of record do not address 
the veteran's symptoms in accordance with the ratings 
criteria.  In particular, there is no description of the 
impact of the headaches on the veteran's economic 
adaptability, such as whether the attacks are prostrating or 
whether he can continue to work while an attack is ongoing.  
Given the reported frequency of the attacks, the Board 
requires some assessment of how severe they are to evaluate 
the merits of the claim.  The Board finds that an additional 
evaluation would be helpful to clarify the record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his headache 
disability.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
headache symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected headache 
disability with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe the frequency, duration, 
severity of the headaches and their impact 
on the veteran's economic adaptability.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


